Case: 17-10370      Document: 00514340477         Page: 1    Date Filed: 02/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-10370
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 7, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

AUDRY LANE, also known as Spud,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:16-CR-245-3


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Audry Lane has appealed the sentence imposed related to his conviction
of conspiracy to commit sex trafficking. He asserts that the district court erred
in adjusting his Sentencing Guidelines offense level by two levels under
U.S.S.G. § 3B1.1(c) because he was an organizer or leader of criminal activity.
Lane argues that he “was involved in the organization and even helped




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10370    Document: 00514340477     Page: 2   Date Filed: 02/07/2018


                                 No. 17-10370

formulate the idea of the sex trade, but very soon backed off while his brother
and others ran the operation.”
      Lane has not shown that the district court’s finding, based on the
unrebutted findings in the presentence report, is clearly erroneous. See United
States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015); see also United States
v. Guzman-Reyes, 853 F.3d 260, 265-66 (5th Cir. 2017). The judgment is
AFFIRMED.




                                       2